Case 1:18-cv-00254-WES-PAS Document 27-3 Filed 04/03/19 Page 1 of 6 PageID #: 194



                             UNITED STATES DISTRICT
                             UNITED        DISTRICT COURT
                               DISTRICT OF RHODE ISLAND
                                                  ISLAND

                                                   ))
 DAVID ST. AMOUR
           AMOUR and                               ))
 DIANE ST. AMOUR,
           AMOUR,                                  ))
                                                   )
        Plaintiffs,
        Plaintiffs,                                )
                                                   )
 v.                                                )
                                                      CIVIL ACTION
                                                   ) CIVIL  ACTION NO. 1:18-CV-00254
                                                                       1 :18-CV-00254
 FEDERAL HOME LOAN
               LOAN MORTGAGE                       )
 CORPORATION,
 CORPORATION, US BANK, NATIONAL
                        NATIONAL                   ))
 ASSOCIATION, AS TRUSTEE FOR LSF 9                 ))
 MASTER PARTICIPATION
         PARTICIPATION TRUST,                      )
 CALIBER
 CALIBER HOME LOANS, INC.,                         )
                                                   )
        Defendants.
        Defendants
                                                   )
                                                   ))

                     AFFIDAVIT OF JOSEPH K. SCULLY IN SUPPORT
                 .."å$il'*"åi'i'9i'ä"f#^T-ãi:Hi'i""i':y#3åi"o*
                 OF DEFENDANTS' MOTION FOR SUMMARY JUDGEMENT

        I, Joseph K. Scully, hereby state the following
                                              following based on my personal knowledge:
                                                                             knowledge:

        1.
        1.       I am an attorney
                         attorney with the law firm of Day Pitney LLP, counsel for defendants
                                                                                   defendants

                          ("Caliber") and U.S. Bank Trust, N.A.,
 Caliber Home Loans, Inc. ("Caliber")                      N.4,, as Trustee for LSF9
                                                                                LSFS Master

 Participation Trust ("U.S. Bank," and collectively,
                                       collectively, "Defendants").

        2.
        2.       In connection
                    connection with this litigation, on March 25, 2019, I received the original
                                                              25,2019,1received        original

 subject note (the "Note")
                   "Note") that relates to the account of David St. Amour and Diane St. Amour

 ("Borrowers"). The Note arrived in my office
                                       offìce subject to a Bailee Letter
                                                                  Letter Agreement
                                                                         Agreement from

 Caliber.
 Caiiber.

        3.
        3.       On March 25,
                          25,2019,I
                              2019, I personally
                                      personally reviewed
                                                 reviewed the Note.

        4.
        4.       I make this affidavit in support of Defendants' Motion for Summary
                                                                            Summary Judgment.
                                                                                    Judgment.

        5.
        5.       A true and correct copy of the original
                                                original Note, in redacted form, is attached hereto

    Exhibit A.
 as Exhibit
Case 1:18-cv-00254-WES-PAS Document 27-3 Filed 04/03/19 Page 2 of 6 PageID #: 195



        6.
        6.       The original Note can be made available
                                               available for inspection
                                                             inspection by the Court and

 Borrowers with reasonable
                reasonable notice.

        I hereby declare under penalty of perjury                 April 2019
                                          perjury this 3rd day of April 2019 that the foregoing is

 true and correct.




 STATE OF CONNECTICUT                      )
                                           )      ss.:
                                                  ss
 COUNTY OF HARTFORD                        )

     the 3 day of April in the year 2019, before me, the undersigned, a Notary Public in
 on the
 On
          said State, personally appeared Joseph K. Scully, personally known to me or proved to
 and for said
                      satisfactory evidence to be the individual(s) whose names is subscribed to the
 me on the basis of satisfactory
 within instrument andand acknowledged                                          his/her capacity,
                           acknowledged to me that he/she executed same in his/her      capacity, and
                                                                                                  and
 that by his/her signature on the instrument,                         petson upon behalf of which the
                                    instrument, the individual or the person
 individual acted, executed
                    executed the instrument.
                                  instrument.
                                                 PATRICK UPTON
                                                 PATRICK   I'PT()ÍI
                                                  Notary
                                                   Notarv Public
                                                          Public
                                            Commls¡ion Expires
                                        lly Commission
                                        My             Eipins July
                                                               July 31, 2022

 Notary Pulic
        PivNic




                                                     2
Case 1:18-cv-00254-WES-PAS Document 27-3 Filed 04/03/19 Page 3 of 6 PageID #: 196




           EXHIBIT A
            Case 1:18-cv-00254-WES-PAS Document 27-3 Filed 04/03/19 Page 4 of 6 ltilil
                                                                                PageID                     #:illl197
                                                                                       tilil ililt tillt tilll    tilil tilil til] tilt ilt
                                                                                                                              I                            nii   iii



                                                                           I{OTE
                                                                           NOTE
         June 26, 2006
         June 26,                                          Britain
                                                       New Britain
                                                       New                                                 Connect i cut
                                                                                                           Connecticut
                         [Date]
                         lDatel                                              [City]
                                                                             lCiLyl                                               [State]
                                                                                                                                  lStatel



         B EAST
         8 EAST QUAIL
                OUAIL RUN                   ,              RI 02813
                                             CHARLESTOI{N, RI
                                           , CHARLESTOWN,     02813
                                                                         [Property
                                                                         IProperty Address]


        1. BORROWER'S PROMISE TO PAY
        1.
                                               received,II promise to pay U.S. $$ 210,000.00
              In return for a loan that I have received,                          210 , 000 . 00                      amount is called "Principal"),
                                                                                                                (this amount           "Principal"),
        plus interest, to the order of the Lender.     Lender is
                                           Lender. The Lender
                         LENDEBS NETWORK
         llOBTGAGE LENDERS
         MORTGAGE                    NETl{ORK USA,        INC. DBA
                                                  USA, INC.      DBA LENDERS
                                                                       LENÐERS NETWORK
                                                                                  NETTIORK


        I will make all payments        ttris Note in the form of cash, check or money order.
                        payments under this                                            order.
              I understand that the Lender may transfer this Note.
                                                              Note. The Lender                                   tansfer and who is entitled
                                                                         Lender or anyone who takes this Note by transfer
           receive payments under this Note is called the "Note Holder."
        to receive                                                Holder."

        2. INTEREST
        2.  INTEREST
                                                  principal until the full amount of Principal has been paid. I will pay interest at a yearly rate
              Interest will be charged on unpaid principal
              Interest
        of
        of      6.3750
                6.3750              %.
                                    Vo.
                                                              ttre rate I will pay both before and after any default described in Section 6(B) of
              The interest rate required by this Section 2 is the
        this Note.
             Note.

        3. PAYMENTS
        3.
                               Place of Payments
              (A) Time and Place        Payments
              I will pay principal                           payment every month.
                          principal and interest by making a payment             month,
              I will make my monthly     payment on the
                                monthly payment             1st
                                                       the 1st          clay of each month beginning on
                                                                        day                               on August
                                                                                                               August 1,       2006
                                                                                                                          1 , 2006            . I will
        make    these payments
                      payments    every month  until
                                               until I have paid all of  the  principal
                                                                              principal and
                                                                                        and interest and
                                                                                                     and  any  other charges   described below  that I
        may owe under this Note. Each monthly paymentpayment will be applied as of its scheduled due date and will be applied to interest before
        Princip4l.If,on
        Principal.            u 1 y 11,
                    If, on JJuly         2026
                                      , 2026                              I still owe amounts under this Note, I will pay those amounts in full on
                                                                        ,,IstilloweamountsunderthisNote,Iwillpaythoseamountsinfullon
        that date, which is called the "Maturity Date."
                                                   Date."
                 will make my monthly payments at 10
              IIwillmakemymonthlypaymentsat             10 RESEARCH                      l{ALLINGF0RII' CT
                                                                           PARKWAY, WALLINGFORD,
                                                            RESEABCH PARKWAY,                                  CT 06492
                                                                                                                        required by the Note Holder.
                                                                                                     different place if required
                                                                                             or at a different

                              Monthly Payments
                   Amount of Monthly
               (B) Amount
               My  monthly payment
                           payment                               $ 1,
                                                  amount of U.S. $
                                   will be in the amount              550.29
                                                                   1 ,550 . 29


        4. BORROWER'S RIGHT
        4.                      RIGHT TO PREPAYPREPAY
              I have the right to make payments of Principal at any                               due, A payment of Principal only is known as a
                                                                       any time before they are due.
                                            Prêpayment, I will tell the Note Holder in writing that I am doing so. I may not designate a payment
                         Wñen I make a Prepayment,
        "Prepayment." When
             Prepayment if I have not made all the
        as a Prepayment                             lhe monthly payments    clue under the Note.
                                                                 paymonts due              Note,
              II may                Prepayment or partial Prepayments without paying
                 riray make aa full Prepayment                                                 Prepayment charge.
                                                                                     paying aa Prepayment   chqrgq. The Note   Holder will use my
                                                                                                                         Note_Holder
        Prepayments to reduce the amount of Principal that I owe under this Note.                                                    Prepayment to
                                                                                   NoLe. However, the Note Holder may apply my Prepayment
'       the accrued and
        the'acôrued    and unpaid interest                                                                            ttre Principal amount of the
                                                                                                 Prepayment to reduce the
                                                     Prepãyment amount, before applying my Prepayment
                                   interest, on the Prepayment                                                                                 tlre
                            partiat Prepayment,
        Note. If I make a partial                  theré will be no changes in the due
                                    hepayment, there                                                    amount of my monthly
                                                                                    duc date or in the amount                  payment unless the
                                                                                                                      monttrly payment
        Note Holder agrees in writing to those changes.
                                                    changes.



    .                    RATE NOTE-Single
                   FIXED RATE
        MULTISTATE FIXED
        MULTISTATE                                      Mae/Freddie Mac
                                          Family-Fannie Mae/Freddie
                              NOTE-Single Family-Fannie                         INSTBUMENT
                                                                        UNIFORM INSTRUMENT
                                                                    Mac UNIFORM


        @.5N
        412)-5N (0207)
                toeoz¡                   Form 3200 1/01
                                         Form      1/01
                vMP MORTGAGE
                VMP           FORMS -- (800)521-7291
                    TUoRTGAGE FORMS    (800)521-7291                 MrN-
                                                                     MIN-
                ol 3
        Pag€ 11 of
        Page                              ln lt lals
                                          Initials:                                                                      I   ll]ilt ilil    ]] ililll llll llll llll
                                                                                                                                             iii
I
       Case 1:18-cv-00254-WES-PAS Document 27-3 Filed 04/03/19 Page 5 of 6 PageID #: 198

    5. LOAN
    5.           CHARGES
        LOANCHARGES
           I{ a law, which applies to this loan and
           If                                              sets maximum loan charges, is finally interpreted
                                                and which sets                                                    ttrat the interest or other
                                                                                                  interpreted so that
    loan                                        in connection with
     loa4 charges collected or to be collected in             wittr this loan
                                                                         loan exceed the permitted limits, then: (a) any such loan charge
    shall be reduced by the amount    necessary to reduce the charge to the permitted limit; and (b) any sums already collected from me
                             amount, necessary
     which exceeded permitted
    which                                will be refunded to
                       permitted limits will               to me.
                                                              me. The
                                                                   The Note
                                                                         Note Holder may
                                                                                      may choose   to make
                                                                                           choose to  make this refund by reducing
                                                                                                                                reducing the
    Principal I owe under this Note or by making a direct payment to me. If a refund
                                                                                 refïnd reduces Principal,
                                                                                                Principal, the reduction will be treated
                                                                                                                                   fteated as
                                                                                                                                           as
    aa partial Prepayment.
               Prepayment.

    6. BORROWER'S FAILURE
    6.                      FAILURE TO PAY AS REQUIRED
           (A) Late Charge for Overdue
          (A)                      Overdue Payments
          If the Note Holder has not received the full amount of any monthly payment by the end of            of 1515            calendar days
    after the date it is due, I will pay a late charge to the Note Holder. The amount
                                                                                  amount of the              be 55
                                                                                            ttre charge will be                          %Vo of
    my overdue    payment of principal
        overdue payment         principal and interest. I will pay this late charge promptly but only once on each late payment.
                                                                             chæge promptly                             payment.

         (B) Default
         (B)
         If I do not pay the full amount                 payment on the date it is due, I will be in default.
                                  amount of each monthly payment                                     default.

          (C) Notice of Default
          (C)
          If I am
               am inin default, the Note Holder                   written notice telling me that if I do not pay the overdue amount by a
                                          Holder may send me aa written
                                                                                                                                     all the
                                                                                              hincipal which has not been paid and all
    certain date, the Note Holder may require me to pay immediately the full amount of Principal
                                  amount. That date must be at least 30 days after the date on which the notice
    interest that I owe on that amount.                                                                  notice is mailed to me or delivered
                                                                                                                                   delivered
    by other means.

         (D)     Waiver By Note Holder
         (D) No Waiver              Holder
         Even if, at a time when I am in default, the Note Holder does not require me to pay immediately in full as described
                                                                                                                    described above,
    the Note Holder will still have the right to do so if I am in default at aa later
                                                                                lalcr time.

         (E)  Payment of Note Holder's Costs and Expenses
         (E) Payment                                 Expenses
         If the Note Holder has required me to pay immediately in fulllull as described above, the Note Holder will have the        to be
                                                                                                                         ttre right to
    paid back by
               by me for all   of its
                           all of its costs and          in enforcing
                                            and expenses in  enforcing this Note to                            by applicable law. Those
                                                                                  to the extent not prohibited by
    expenses              example, reasonable attorneys' fees.
    expenses include, for example,                        fees.


    7. GIVING
    7.  GIVING OF NOTICES
                                                                any notice that must be given to
                             law requires aa different method, any
         Unless applicable law                                                                  to me under this Note will be given by
    delivering it or by mailing it by first class mail to me at the Property Address above or at a different address if I give the Note
    Holder a notice of my different
                          different address.
                                    address.
                                                                                               delivering it or by mailing it by first class
         Any notice that must be given to the Note Holder under this Note will be given by delivering
    mail to the Note Holder at the address stated in Section                     difTerent address if I am given a notice of that different
                                                      Section 3(A) above or at a different                                        different
    address.
    address.


    8. OBLIGATIONS
    8.  OBLIGATIONS OF PERSONS PERSONS UNDER THIS NOTE
                                                                                                                      promises made in
                                              Note, each person is fully and personally obligated to keep all of the promises
          If more than one person signs this Note,                                                                                    in this
    Note, including the promise to pay the full amount owed. Any person who is a guarantor, surety  surety or endorser of this Note is also
    obligated to  do these things.
               to do                      person who
                                    Any person
                            things. Any           who takes        these obligations, including the
                                                       takes over these                                           of aa guarantor, surety
                                                                                                 the obligations of                surety or
                                                                                  ttris Note. The Note Holder may enforce
                                                                promises made in this
    endorser of this Note, is also obligated to keep all of the promises                                                        righs under
                                                                                                                    enforce its rights
    this Note against each person individually or against all of us together. This means that any one of us may be required to pay all of
    the amounts owed under this Note.
                                   Note.

  9. WAIVERS
• 9.
        II and
           and any
                any other
                      other person who        obligations under
                                          has obligations
                                    who has                under this
                                                                  this Note
                                                                       Note waive  the rights
                                                                             waive the rights of                         of Dishonor.
                                                                                              of Presentment and Notice of
  "Presentment" means the right to require the Note Holder to demand payment of amounts due.
  "Presentment"                                                                                   due. "Notice of Dishonor" means the
  right to require  ttre Note Holder
            require the                      notice to other persons that amounts due have not been paid.
                              Holder to give notice




                                                                                                                              Form 32%1/01
                                                                                                                                     0 1/01
    ©-5N (0207)
    @65N  lozot¡                                                     Page 2 of 33
                                                                     Page                                                      lnitials
II
         Case 1:18-cv-00254-WES-PAS Document 27-3 Filed 04/03/19 Page 6 of 6 PageID #: 199

     -10. UNIFORM
     -10.  UNIFORM SECURED NOTE
          , This
            this Note
                  lrlote is a uniform instrument
                                         insFument with limited               in some jurisdictions. In addition
                                                          limited variations in                          addition toto the
                                                                                                                       ttre protections given to  to the
                                                                                                                                                     ttre
     Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the "Security Instrument"),
                                                                                                        Insüument"), dated the same date as      as this
                                                                                                                                                    ttris
     Note, protects
             protecß the Note Holder from possible losses which might result if I do not keep the promises  promises which I make in this    this Note.
                                                                                                                                                   Note.
     That Security Instrument describes how    how and under what conditions
                                                                      conilitions I may
                                                                                     rnay be required to make immediate payment in full of all
     amounts
      amounts I owe under this Note. Some of those conditions are described as follows: fbllows:
                       If all or any part of the Property or any Interest in the Property is sold or transferred
                                                                                                     Fansferred (or if Borrower
                                                                                                                          Borrower is not a
                natural
                natural person and aa beneficial interest in Borrower is sold or transferred)    without Lender's prior written consent,
                                                                                    lransferred) without                           consenq
                Lender may require immediate payment in full of all sums secured by this Security Instrument. Insrument. However, this   ttris
                option shall not be exercised by Lender if such exercise is prohibited by Applicable
                                                                                               Applicable Law.
                       If Lender exercises this option, Lender shall give Borrower
                                                                             Borower notice of acceleration.
                                                                                                  acceleration. The notice shall provide
                                                                                                                                    provide
                a period of not less than
                                        than 30 days
                                                 days from the date the notice is given
                                                                                    given in accordance with Section
                                                                                                                Section 15 15 within which
                Borrower must pay all sums secured by this Security Instrument.
                                                                           Instrument. If Borrower
                                                                                            Bonower fails to pay these
                                                                                                                  ttrese sums prior to the
                expiration of this period, Lender may invoke any remedies permitted by this Security Instrument
                                                                                                              InsEument without
                                                                                                                            wittrout further
                notice or demand on Borrower.
                                         Borrower.




     WITNESS TlrE HAND(S)
     WTTNESS THE  HAND(S) AND SEAL(S)
                              SEAL(S) OF THE
                                         TIIE UNDERSIGNED.
                                              LTNDERSTGNED




                                                                     (Seal)
                                                                      Seal)                                                                       (Seal)
        I E TT ST.
        IANE   ST. AMOUR
                   AMOUR                                          -Borrower
                                                                  -Borrower       DAVID    ST. AMOUR
                                                                                  DAVIO AA ST.                                                -Borrower
                                                                                                                                              -Borrower




                                                                     (Seal)
                                                                     (Seal)                                                                       (Seal)
                                                                  -Borrower
                                                                  -Borrower                                                                    -Borrower
                                                                                                                                               -Borrower




                                                                      (Seal)
                                                                      (Seal)                                                                      (Seal)
                                                                  -llorrower
                                                                  -Borrower                                                                    -Borrower
                                                                                                                                               -Borrower


                                                           -                                                                            -


                                                                     (Seal)                                                                       (Seal)
                                                                  -Borrower
                                                                  -Borrower                                                                   -Borrower
                                                                                                                                              -Borrower


                                                           -          THE ORDER
                                                                   TO'IFIts
                                                               PAY TO            OF:
                                                                            OREËROF:                                                    -(Seal)
                                                                        RECOU RSE
                                                                WITHOUT RECOURSE                                                 [Sign
                                                                                                                                 [Sign Original Only]
                                                        By: I\4ORTGAGE LENDERS
                                                        By: MORTGAGE           NETltllORl( USA,
                                                                       TENDERS NETWORK          INC.
                                                                                           USA,IÌW.

                                                               cl/b/aF D EfIS NETWOR

                                                                     HRISTINEE SR
                                                                           Su
                                                                Fttf{Ðts¡G SUPE
                                                                FUNDING           ISOR

     '@rlN
      CI:0-5N (0207)
               qozot¡                                                     Page 3
                                                                          Page   ol 3
                                                                               3 of 3                                                  Form 3200 1/01
                                                                                                                                                 1/01
